18. Qualifications framework for lifelong learning (vote)
- Report: Mantovani
- After the vote on the Commission proposal:
Mr President, on a point of order, you are again conducting business at a speed at which it is impossible to vote. Yesterday, the President of Parliament told us that it was acceptable to make a number of mistakes, getting the vote wrong, because statistically that would happen anyway. That does not apply in your case because we are voting so fast it is impossible to see how people are voting anyway. Can you please slow down?
(Applause)
Ladies and gentlemen, let me just show you how much work we still have to get through today. As you can imagine, if we slow down, we will never finish.
(Applause)